Name: Decision of the EEA Joint Committee No 53/96 of 4 October 1996 amending Annex IX (Financial Services) to the EEA Agreement
 Type: Decision
 Subject Matter: financial institutions and credit;  monetary relations;  European construction;  civil law
 Date Published: 1997-01-23

 23.1.1997 EN Official Journal of the European Communities L 21/8 DECISION OF THE EEA JOINT COMMITTEE No 53/96 of 4 October 1996 amending Annex IX (Financial Services) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting that Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof. Whereas Annex IX to the Agreement was amended by Decision of the EEA Joint Committee No 30/96 (1); Whereas European Parliament and Council Directive 96/10/EC of 21 March 1996 amending Directive 89/647/EEC as regards recognition of contractual netting by the competent authorities (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 18 (Council Directive 89/647/EEC) of Annex IX to the Agreement:  396 L 0010: European Parliament and Council Directive 96/10/EC of 21 March 1996 (OJ No L 85, 3. 4. 1996, p. 17). Article 2 The texts of Directive 96/10/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 November 1996, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 4 October 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 186, 25. 7. 1996, p. 83. (2) OJ No L 85, 3. 4. 1996, p. 17.